Filed 11/17/14 Currie v. Field Asset Services CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



MANEVA A. CURRIE,                                                    B253379

         Plaintiff and Appellant,                                    (Los Angeles County Super. Ct.
                                                                      No. SC117168)
         v.

FIELD ASSET SERVICES, LLC,

         Defendant and Respondent.



         APPEAL from the judgment of the Superior Court of Los Angeles, Richard A.
Stone. Affirmed.
         Maneva A. Currie, in pro. per., for Plaintiff and Appellant.
         Wingert Grebing Brubaker & Juskie, Deborah S. Dixon, Andrew B. Kleiner, for
Defendant and Respondent.
                                         ________________________
       Plaintiff Maneva A. Currie appeals from the judgment entered after the trial court
granted summary judgment in favor of defendant Field Asset Services, LLC (Field
Asset). The only issue clearly identified in Currie’s opening brief1 is that Field Asset
failed to file its motion for summary judgment within the time required by statute.
Because this contention lacks merit, we affirm the judgment.


                                    BACKGROUND


       Currie’s operative complaint alleged 14 causes of action against numerous
parties.2 Currie alleged Field Asset engaged in unlawful business practices on behalf of
U.S. Bank (the bank) in connection with the bank’s foreclosure on property in which
Currie was a tenant. An unlawful detainer judgment was obtained against Currie, and all
of her property was removed from the residence.
       Currie alleged in her first cause of action that Field Asset engaged in unlawful and
wrongful eviction by posting an unsigned judgment at the residence before eviction.
Currie’s fourth cause of action against Field Asset alleged unfair competition based upon
the bank’s conduct throughout its dealings with Currie. Her sixth cause of action alleged
intentional infliction of emotional distress caused by removing her property from the
residence without lawful documentation. The seventh cause of action alleges negligent
infliction of emotional distress, although no specific allegation is made against Field


       1  Currie’s action involved numerous defendants who are not parties to this appeal.
Her opening brief details various perceived transgressions throughout the course of the
litigation, but the only issue identified by Currie with sufficient clarity to be considered
on appeal as to Field Asset is the issue she raised in her opposition to summary judgment
in the trial court—that the summary judgment motion was untimely. We do not address
any other issue in this appeal. (See Cal. Rules of Court, rule 8.204 [a brief must “[s]tate
each point under a separate heading or subheading summarizing the point, and support
each point by argument . . . .”)

       2 Because of the limited issue on appeal, we do not set forth Currie’s allegations
against other parties, except where relevant to her action against Field Asset.

                                             2
Asset. Fraud and deceit was alleged in the tenth cause of action based on allegations that
Field Asset removed Currie’s belongings without lawful documentation. Conspiracy was
alleged against all defendants in the twelfth cause of action, with Field Asset’s role in the
conspiracy described as forcing Currie out of her residence without cause and in violation
of the rent control ordinance. Currie’s fourteenth cause of action seeks to enjoin all
defendants from engaging in unlawful conduct.


       Field Asset’s Motion for Summary Judgment or Summary Adjudication


       Field Asset filed its motion for summary judgment on September 12, 2003, with a
hearing date of November 26, 2013. The caption of the motion indicates a trial date had
not been set. The proof of service indicates the motion and all supporting documents
were served on Currie on September 10, 2013, via overnight mail.
       Field Asset established the following undisputed facts. Currie was a tenant in a
single family residence. One West Bank became the owner after a legal foreclosure and
obtained a court order for eviction. After One West Bank performed the eviction, it hired
Field Asset to perform property preservation services. Field Asset secured the property
and the personal property inside. Field Asset only became involved after foreclosure and
eviction.
       In addition to its own separate statement of undisputed facts, Field Asset
established that Currie had failed to produce any evidence in response to discovery
requests, including form interrogatories, special interrogatories, requests for admissions,
and demand for production of documents. Currie did not propound discovery on her own
behalf. As a result, Field Asset argued that Currie possessed no evidence to oppose
summary judgment.




                                              3
       Currie’s Opposition to Summary Judgment


       Currie opposed summary judgment on the basis that the motion was untimely
under Code of Civil Procedure section 437c.3 Currie contended that a summary
judgment motion must be served at least 75 days prior to the hearing, but because service
was made by express mail, the period was extended two days. Attaching an unverified
copy of the overnight mail receipt showing a shipping date of September 10, 2013, and
an arrival date of September 11, 2013, Currie argued service was not made with at least
77 days notice. Currie presented no evidence of disputed facts in opposition to summary
judgment.


       Reply of Field Asset


       Field Asset argued Currie had failed to submit any admissible evidence to
establish a triable issue of material fact. Currie chose to rely only on the baseless
allegations of her first amended complaint. In addition, Currie had failed to respond to
the requests for admission, and the trial court deemed all of the requests admitted.
Finally, Currie is incorrect in her argument that she was not served in a timely fashion.


       Ruling of the Trial Court


       The trial court ruled Field Asset was entitled to summary judgment, rendering
moot the alternative request for summary adjudication of causes of action. The court
noted that Field Asset’s motion for summary judgment established entitlement to
judgment, and Currie had submitted no facts in opposition, merely arguing that the
summary judgment motion violates section 437c. Currie did not file an opposing



       3All further statutory references are to the Code of Civil Procedure, unless
otherwise stated.

                                              4
separate statement of facts, and without one, it is impossible to demonstrate the existence
of disputed material facts. The court reviewed all the moving papers and concluded
summary judgment was appropriate.


                                          DISCUSSION


       As in the trial court, Currie makes no meaningful attempt to show that Field Asset
was not entitled to summary judgment on the merits. Currie does make a cursory
argument that the motion for summary judgment was not served within the time
permitted by section 473c, subdivision (a), because she did not receive the required 75
days of notice plus two days for overnight mailing. Currie reasons that the operative date
for determining the timeliness of service of a motion for summary judgment is the date of
receipt, rather than the day of mailing. We disagree.
       Currie’s contention requires interpretation of the language of section 473c. “The
proper interpretation of statutory language is a question of law which this court reviews
de novo, independent of the trial court’s ruling or reasoning. (Redevelopment Agency v.
County of Los Angeles (1999) 75 Cal.App.4th 68, 74.)” (Union Bank of California v.
Superior Court (2004) 115 Cal.App.4th 484, 488.)
       The statutory interpretation issue raised by Currie was addressed in Barefiled v.
Washington Mut. Bank (2006) 136 Cal.App.4th 299 (Barefield). “Section 437c,
subdivision (a) provides, in pertinent part: ‘Notice of the motion [for summary
judgment] and supporting papers shall be served on all other parties to the action at least
75 days before the time appointed for hearing. However, . . . if the notice is served by
facsimile transmission, Express Mail, or another method of delivery providing for
overnight delivery, the required 75–day period of notice shall be increased by two court
days. The motion shall be heard no later than 30 days before the date of trial, unless the
court for good cause orders otherwise. The filing of the motion shall not extend the time
within which a party must otherwise file a responsive pleading.’” (Id. at p. 302.)



                                             5
       Service is complete at the time of mailing. (§ 1013, subdivision (c); Barefield,
supra, 136 Cal.App.4th at pp. 302-303.) “Increasing a 75–day period by two court days
implies the addition occurs at the end of the 75–day period instead of at the beginning.
(See Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial (The Rutter
Group 2005) ¶ 10:77, p. 10-30 [‘It is unclear whether the court days are tacked on at the
beginning or end of the 75–day period. But the probable interpretation is to add the
‘court days' at the end . . . so that if the 75th day falls on a Friday, the motion should be
noticed for no sooner than Tuesday’].)” (Barefield, supra, at p. 303.) The Barefield
court agreed that the method of calculation set forth by Weil & Brown is correct. (Ibid.)
Currie’s argument that service was effective on the date of receipt, and that 75 days ran
from that date, is based on an incorrect interpretation of the statute.
       The 77 day period applicable in this case commenced on September 10, 2013, the
day the motion for summary judgment was sent to Currie via overnight mail. Seventy-
seven days from the date of mailing fell on November 26, 2013, which was the day the
hearing on the motion for summary judgment was conducted. Service was timely under
section 473c, subdivision (a).




                                               6
                                        DISPOSITION


       The judgment is affirmed. Costs on appeal are awarded to Field Asset Services,
LLC.




             KRIEGLER, J.


We concur:




             MOSK, Acting P. J.




             ROTHSCHILD, J.*




       *Presiding Justice of the Court of Appeal, Second Appellate District, Division
One, assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.

                                            7